Citation Nr: 1043311	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  04-29 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for a lung disease.

2.  Entitlement to service connection for residuals of frostbite, 
right upper extremity.

3.  Entitlement to service connection for residuals of frostbite, 
left upper extremity.

4.  Entitlement to service connection for residuals of frostbite, 
right lower extremity.

5.  Entitlement to service connection for residuals of frostbite, 
left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to January 
1952, including combat service during the Korean Conflict, and 
his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board), 
in part, from an April 2002 decision and notice of decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the Veteran's claim for service 
connection for a lung disorder, classified as pneumonitis with 
pleuritis.

This matter also comes before the Board, in part, from a February 
2006 decision and notice of decision from the RO, which denied 
the Veteran's claims for service connection for residuals of 
frostbite in the upper and lower extremities.

A hearing was held before the Board at the RO in December 2008.  
A transcript is of record.  In an October 2010 letter, the 
Veteran was informed that the Veterans Law Judge that conducted 
his December 2008 was no longer employed by the Board.  Although 
given the opportunity to request another hearing, the Veteran 
indicated that he did not wish to appear at a hearing.

The Veteran's claims were previously before the Board and 
remanded in June 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that further development is necessary prior to 
final adjudication of the Veteran's claims.

With regard to his claim for service connection for a lung 
disorder, the Board notes that in-service treatment records show 
the Veteran was hospitalized for more than two weeks in September 
and October 1951.  His discharge diagnoses were right and left 
lower lobe pneumonitis with pleuritis, treated, improved.  Post-
service, the Veteran has undergone extensive treatment related to 
his lungs.  Diagnoses have included respiratory failure, 
pneumonia, and chronic obstructive pulmonary disease.  In a 
February 2006 VA outpatient record, the Veteran's physician 
indicated that the Veteran asked him to provide this statement: 
"It is more likely than not that his lung condition is at least 
partly related to conditions that have been present since 1951 
during his service in the military."

The Board finds that, with regard to the claim of entitlement to 
service connection for a lung disorder, the record contains 
evidence of an in-service illness, evidence of a currently 
diagnosed lung disorder, and evidence suggesting that these two 
are related.  However, the Board finds that the February 2006 
statement from the Veteran's VA physician is not an adequate 
basis for an award of service connection.  There is no evidence 
that the Veteran's physician reviewed his service records.  
Furthermore, it appears that the Veteran's physician merely 
reiterated a statement given by the Veteran.  In this case, the 
Board finds that a remand is necessary to afford the Veteran an 
examination to determine whether he has any currently diagnosed 
lung disorder that is related to his service.

With regard to the Veteran's claims for service connection for 
frostbite of the upper and lower extremities, the Board notes 
that the Veteran's separation document shows that he earned the 
Combat Infantryman Badge.  This medal confirms the Veteran's 
participation in combat with the enemy.  He had over two years of 
foreign service, including in Korea.  The Veteran's description 
of his exposure to cold weather and treatment for frostbite is 
consistent with the circumstances of his service.  As such, the 
Board accepts the Veteran's description as sufficient proof of 
his cold exposure in service.  38 U.S.C.A. § 1154(b).

Post-service, the Veteran has been treated for Raynaud's disease 
and has complained of numbness in his hands and feet.  The Board 
finds that a remand is necessary to determine whether the Veteran 
has any currently diagnosed disorder of the upper or lower 
extremities that is related to his cold exposure in service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  After associating any pertinent, 
outstanding records with the claims folder, 
the RO should arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any lung disability found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated studies should be performed, 
and all findings should be reported in 
detail.  

The examiner should opine as to whether it is 
at least as likely as not that any lung 
disability found to be present had its onset 
in or is related to service, to specifically 
include his in-service treatment for right 
and left lower lobe pneumonitis with 
pleuritis.  

In offering these opinions, the examiner must 
acknowledge the Veteran's competent report of 
a continuity of symptoms associated with his 
lungs since separation.  The rationale for 
all opinions expressed should be provided in 
a legible report.

2.  After associating any pertinent, 
outstanding records with the claims folder, 
the RO should arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any residuals of a cold injury of 
the upper and lower extremities found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated studies should be performed, 
and all findings should be reported in 
detail.  

The examiner should opine as to whether it is 
at least as likely as not that any residuals 
of a cold injury of the upper and lower 
extremities found to be present had its onset 
in or is related to service.  

The examiner is instructed to accept the 
Veteran's description of in-service cold 
exposure and treatment as credible and 
accurate history.  

The examiner is also asked to specifically 
address the Veteran's treatment for Raynaud's 
disease, shown in VA treatment records dated 
in 1980 and 1981.  The rationale for all 
opinions expressed should be provided in a 
legible report.

3.  The RO should readjudicate the Veteran's 
appeal.  If the benefits sought on appeal are 
not granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

